Citation Nr: 0800069	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  96-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York - which granted service connection for PTSD and assigned 
an initial 50 percent rating.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (when a veteran timely appeals his initial rating, 
VA must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (recently extending this practice of 
contemplating a "staged" rating to cases even involving 
already established ratings where the veteran wants a higher, 
i.e., increased evaluation).

In an August 2005 decision, the Board granted a higher 70 
percent initial rating for the veteran's PTSD, for times when 
he did not have a temporary 100 percent rating.  The Board 
then proceeded to remand his claim - for an even higher 
100 percent rating (see AB v. Brown, 6 Vet. App. 35, 38-39 
(1993)) to obtain additional evidence:  (1) Social Security 
Administration (SSA) records, (2) any additional treatment 
records, and (3) to have him undergo a VA psychiatric 
examination for an opinion indicating whether his PTSD is 
100-percent disabling, including in terms of rendering him 
unemployable.  The Appeals Management Center (AMC) completed 
that requested development, denied a 100 percent rating for 
the remaining times at issue when the veteran did not 
temporarily have this maximum possible rating, and returned 
the case to the Board for further appellate consideration.




FINDING OF FACT

The veteran's PTSD causes, at most, severe occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 94111 (1996) 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO/AMC in February 2002, July 2003, March 
2006, and August 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to the claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the February 2002 and July 2003 VCAA letters was 
subsequent to the February 1995 rating decision on appeal 
that first adjudicated the appellant's current claim.  This 
was not consistent with the preferred sequence of events 
specified in Pelegrini II, but there were mitigating 
circumstances that even the Pelegrini II Court pointed out 
are amenable.

In Pelegrini II, the Court acknowledged there are times when 
the initial RO rating decision at issue may have been 
promulgated before the VCAA even came into existence and, 
consequently, VA could not reasonably have been expected to 
comply with a law that did not yet even exist when initially 
deciding the claim.  And this is indeed the situation here.  
That is, the unfavorable RO decision in 1995 that is the 
basis of this appeal was already decided and appealed years 
prior to the enactment of the VCAA in 2000.  So according to 
Pelegrini II, where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing this notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  
In other words, VA need only fix this problem by providing 
the necessary notice and going back and readjudicating the 
claim such that the essential fairness of the adjudication is 
unaffected.

And here, the RO/AMC has taken sufficient measures to assist 
with the development of the appellant's claim, such that any 
defect in the timing of the notice did not have any 
detrimental impact upon the continuing adjudication of it.  
This is important to point out because the Federal Circuit 
Court has recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this particular case at hand, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  In 
that regard, it is noted that the RO readjudicated the claim 
after providing the necessary VCAA notice.  So it is not 
prejudicial to the appellant for the Board, in turn, to 
proceed to finally decide this appeal.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran appropriate compensation 
examinations - including as directed in the Board's August 
2005 remand to determine the severity of his PTSD, insofar as 
whether he meets the requirements of the only possible 
remaining rating of 100 percent.  This remand examination was 
also to address an important factor in this determination, 
whether he is unemployable on account of his PTSD.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See, 
too, Caffrey v. Derwinski, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

Governing Statutes and Regulations

VA determines the disability ratings in each case based on 
the application of a Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  And as 
already mentioned, when, as here, the veteran has timely 
appealed the rating initially assigned for his PTSD - just 
after establishing his entitlement to service connection for 
it - VA must consider his claim in this context.  This, in 
turn, includes determining whether he is entitled to a 
"staged" rating for this condition to compensate him for 
various times since the effective date of his award when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  
That said, as will be explained, since, however, the Board's 
grant in August 2005 of 70 percent for his PTSD represents 
his most severe evaluation since filing his claim, he is not 
entitled to a "staged" rating for this condition on the 
current record.  Id.

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including PTSD (DC 
9411), based upon the degree of incapacity or impairment:  
"Considerable" warranted a 50 percent evaluation and "severe" 
warranted a 70 percent evaluation.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. § 
4.132, DC 9411[,] for a 100 percent rating are each 
independent bases for granting a 100 percent rating."



VA amended its regulations for rating mental disorders such 
as PTSD, effective November 7, 1996.  Section 4.132 has been 
redesignated as § 4.130.  Both the old and amended versions 
of the mental disorder regulations are applicable in this 
case because the initially assigned 50 percent evaluation for 
the PTSD was retroactively effective from May 13, 1993 to the 
present - as is the since assigned higher 70 percent rating.  
However, it also must be pointed out that the revised rating 
criteria may not be applied prior to the effective date of 
the amended regulation.  See 38 U.S.C.A. § 5110(g) (West 
2002); Rhodan v. West, 12 Vet. App. 55 (1998).  See, too, 38 
C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The amended criteria (effective November 7, 1996) provide a 
general rating formula for mental disorders, including PTSD.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.



The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

At his May 2003 VA examination, the veteran reported 
significant levels of anxiety, some neglect of hygiene, panic 
attacks, reexperiencing traumatic events in service, 
nightmares, insomnia, hypervigilance, irritability, and 
fatigue.  The veteran is divorced and he reports very 
infrequent contact with his children and two of his friends.  
A VA psychologist found him to be an appropriately groomed, 
alert man oriented in all spheres that made good eye contact 
and displayed appropriate behavior, judgment, and insight.  
His manner was anxious but his thinking was logical and goal 
oriented.  In addition, the veteran reported no delusions or 
hallucinations and his long and short-term memory were 
grossly intact.  The evaluating VA psychologist diagnosed 
chronic PTSD with a GAF score of 44 reflecting anxiety 
symptoms, substantial isolation, lack of intimacy in 
marriage, and loss of interest in significant activities.

At his more recent August 2006 VA examination, on remand, the 
veteran reported that he had not worked since the mid-1990s 
due to physical health problems including coronary artery 
disease, angina, and lower back pain.  In addition, 
he indicated that he socialized infrequently but had a recent 
romantic interest.  Nevertheless, he continued to have PTSD 
symptoms of depression, reexperiencing combat related 
stressors, nightmares, social isolation, irritability, 
avoidance behavior, and hypervigilance but he reports no 
suicidal or homicidal ideation, hallucinations, delusions, 
panic attacks, phobias, or rituals.  Objective findings 
indicate the veteran is a carelessly dressed and groomed man 
oriented in all spheres with no communication impairment.  
The examiner found his long term recall to be grossly intact 
but his short term recall and concentration are inconsistent 
but adequate.  In addition, the veteran had adequate personal 
hygiene, was competent to manage his finances, diet, and 
other activities of daily living.  The diagnosis was PTSD 
with a GAF score of 45.  In summarizing his overall clinical 
impressions, the examiner indicated the veteran's symptoms 
are currently moderate to severe, which recur on a daily 
basis resulting in social and occupational impairment.  The 
examiner said it was impossible to evaluate the actual 
current effects of the veteran's PTSD symptomatology on his 
ability to work, but that it is at least as likely as not 
that his PTSD symptoms would decrease his work efficiency 
continuously.

Applying the old criteria to the facts of this case, the 
Boards finds that the medical evidence does not support a 100 
percent evaluation for the veteran's PTSD.  Indeed, VA 
outpatient treatment reports and his most recent compensation 
examination provide probative evidence against his claim.

Under the old criteria, a 100 percent evaluation for PTSD 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  However, the VA psychologist at his 
August 2006 examination noted that his symptoms were moderate 
to, at most, severe resulting in social and occupational 
impairment.  The Board also points out that the veteran had a 
recent romantic relationship for an indeterminate period of 
time and appears to be in contact with his children and 
neighbors who drive him to appointments.  


In addition, although there was evidence of significant 
social isolation and some noticeable affect on his ability to 
work, it was more a handicap than outright inability to work.  
The Board also finds no evidence that the veteran's symptoms 
include gross repudiation of reality with disturbed thought 
or behavioral processes.  Records show he receives Social 
Security Administration (SSA) disability benefits, in part, 
based on his PTSD condition.  But even he acknowledged while 
being most recently examined by VA for compensation purposes 
in August 2006 that he had to stop working, not because of 
his PTSD, rather due to several physical health problems 
including coronary artery disease, angina, and lower back 
pain.  So under the former criteria, competent medical 
evidence supports a 70 percent evaluation, but no higher, for 
his PTSD. 

Applying the revised criteria to the facts of this case, the 
Boards also finds that the medical evidence does not support 
a rating higher than 70 percent for the veteran's PTSD.  
Indeed, VA outpatient treatment reports and his latest VA 
compensation examination provide probative evidence against 
his claim.

As noted, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Here, though, 
the examiner indicated at the August 2006 examination that 
the veteran's PTSD is not characterized by impaired abstract 
thinking, obsessional rituals, spatial or temporal 
disorientation, neglect of personal appearance and hygiene, 
gross impairment of thought processes or communication, 
grossly inappropriate behavior, persistent delusions or 
hallucinations, persistent danger of hurting himself or 
others, or an inability to perform the activities of daily 
living.  In addition, his GAF score of 45 does not indicate 
total occupational or social impairment.  Hence, the revised 
criteria only support a 70 percent evaluation, but no higher, 
for his PTSD.



In short, the preponderance of the evidence is against a 
disability rating in excess of 70 percent under the old and 
revised criteria for the veteran's PTSD.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no credible indication the PTSD markedly interferes with the 
veteran's ability to work - keeping in mind that even he has 
acknowledged that the principle basis of his SSA benefits is 
the decline in his physical (not mental) health.  And most, 
if not all, of his evaluation and treatment has been as an 
outpatient, not inpatient; certainly then, it cannot 
reasonably be said he has been frequently hospitalized on 
account of the PTSD.  Also, his 70 percent rating (and 
occasional 100 percent temporary rating) are, themselves, 
indications he has severe functional impairment from his 
PTSD.  VAOPGCPREC 6-96.  Generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1

Although the Board realizes the veteran's PTSD interferes 
with his ability to perform in the workforce, this impairment 
is already contemplated by the applicable schedular criteria 
so that consideration of an extraschedular basis is not shown 
to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Hence, VA must deny 
the appeal.




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


